Exhibit 10.15

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) dated as of
                    , 2008, is entered into by and among Horace Mann Educators
Corporation, a Delaware corporation (“HMEC” or the “Parent Company”), Horace
Mann Service Corporation, an Illinois corporation (the “Employer Company” and,
together with HMEC, the “Company”), and                     (the “Executive”).

WHEREAS, the Company considers the maintenance of a sound and vital senior
management to be essential to protecting and enhancing the interests of the
Parent Company and its subsidiaries, including the Employer Company, hereinafter
collectively referred to as the “Group;”

WHEREAS, the Company recognizes that, as is the case with many publicly owned
corporations, the possibility of a change in control of the Group may arise and
that such possibility, and the uncertainty and questions that it may raise among
senior management, may result in the departure or distraction of senior
management personnel to the detriment of the Group;

WHEREAS, accordingly the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s senior management to their assigned duties and
long-range responsibilities without distraction in circumstances arising from
the possibility of a change in control of the Group;

WHEREAS, the Company believes it important and in the best interests of the
Group, should the Group face the possibility of a change in control, that the
senior management of the Company be able to assess and advise the Board of
Directors of the Company (the “Board”) whether such a proposed change in control
would be in the best interests of the Group and to take such other action
regarding such a proposal as the Board might determine to be appropriate,
without senior management being influenced by the uncertainties of their own
employment situations;

WHEREAS, the Executive is an employee of the Company; and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
in the event of any actual or threatened change in control of the Group, the
Company has determined to set forth the severance benefits that the Company will
provide to the Executive under the circumstances set forth below.

NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants and agreements contained in this Agreement and for other good and
valuable consideration, the parties hereto agree as follows:

1. Definitions. Terms not otherwise defined in this Agreement shall have the
meanings set forth in this section 1.

(a) Base Year. The “Base Year” shall be the twelve (12) month period immediately

 

1



--------------------------------------------------------------------------------

preceding a Change in Control.

(b) Cash Compensation. “Cash Compensation” shall mean the sum of (i) the
Executive’s annual base salary for the year in which the Date of Termination
occurs and (ii) an amount equal to the average of the annual cash bonus paid to
the Executive under the Horace Mann Incentive Compensation Program (or such
similar program as may replace the Incentive Compensation Program) in the three
(3) fiscal years (or such fewer year) as the Executive may have been employed by
the Company immediately preceding the year in which the Date of Termination
occurs.

(c) Cause. “Cause” shall mean serious, willful misconduct by the Executive such
as, for example, the commission by the Executive of a Felony arising from
specific conduct of the Executive that reasonably relates to his or her
qualification or ability (personal or professional) to perform his or her duties
to the Group or a perpetration by the Executive of a common law Fraud against
the Group. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose of considering his or her termination
for Cause (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board).
The resolution of the Board shall contain a finding that in the good faith
opinion of the Board the Executive was guilty of conduct constitutes “Cause” as
defined above and specifying the particulars thereof in detail. Notwithstanding
the foregoing, the Executive shall have the right to contest his or her
termination for Cause.

(d) Change in Control. A “Change in Control” shall mean the first to occur of
any of the following events:

(i) the consummation of any merger, consolidation or reorganization or sale or
other disposition of all or substantially all of the assets of HMEC (a “Business
Combination”), in each case, unless, immediately following such Business
Combination, all or substantially all of the individuals and entities that were
the beneficial owners of outstanding voting securities of HMEC immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the company resulting
from such Business Combination (including, without limitation, a company that,
as a result or such transaction, owns HMEC or all or substantially all of HMEC’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of HMEC;

(ii) the approval by the shareholders of HMEC of any plan or proposal for the
complete liquidation or dissolution of HMEC;

(iii) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for
this purpose (x) HMEC or any subsidiary of HMEC, and (y) any employee benefit
plan of HMEC or any subsidiary of HMEC, or any person or entity organized,
appointed or established by the

 

2



--------------------------------------------------------------------------------

Company for or pursuant to the terms of any such plan that acquires beneficial
ownership of voting securities of HMEC, is or becomes, directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of HMEC that represent more than 50% of the combined voting power of
HMEC’s then outstanding securities; provided, however, that no Change in Control
shall be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(iv) the persons who constitute the Board as of the date hereof (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof; provided, however, that any person becoming a member
of the Board subsequent to the date hereof shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least 50% of the members of the Board who were Incumbent Directors at
the date of such election giving effect to the provisions of this clause;
provided, further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director.

(e) Constructive Termination. “Constructive Termination” shall mean any of the
following events:

(i) any material diminution in the Executive’s duties or responsibilities to the
Group;

(ii) any required relocation of the Executive from his or her present work site
to another site more than fifty (50) miles from the present work site;

(iii) a diminution in the Executive’s annual base salary of more than ten
percent (10%) below the Executive’s salary for the Base Year; or

(iv) a material diminution in the Executive’s potential annual cash bonus
opportunity under the Horace Mann Incentive Compensation Program (or such
similar program as may replace the Incentive Compensation Program).

Notwithstanding the preceding, a Constructive Termination shall not be deemed to
have occurred until and unless the Executive provides written notice to the
Company within ninety (90) days after the initial existence of one of the above
conditions and the Company is provided thirty (30) days to remedy the condition
and fails to do so.

(f) Date of Termination. “Date of Termination” shall mean the effective date of
the Notice of Termination which results (on such effective date) in the
Executive’s separation from service (as that term is defined in Section 409A of
the Internal Revenue Code of 1986, as amended, and guidance issued hereunder).

 

3



--------------------------------------------------------------------------------

2. Termination Following Change in Control.

(a) Termination of Employment. If a Change in Control shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the compensation provided in Section 3 if, within two (2) years
after the Change in Control, the Executive’s employment is terminated by (i) the
Company without Cause or (ii) the Executive due to Constructive Termination.

(b) Notice of Termination. Any purported termination of the Executive’s
employment by the Company or the Executive shall be communicated by a Notice of
Termination to the other party in accordance with Section 10. The Notice of
Termination shall set forth in reasonable detail the reasons for termination
and, if termination is for Cause, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment and, in the case of a
Constructive Termination, the information specified in Section 10.

3. Severance Compensation upon Termination of Employment. If the Executive
becomes entitled to compensation pursuant to Section 2(a), then the Company
shall:

(a) pay to the Executive as severance pay in a lump sum, in cash, on the fifth
day following the Date of Termination, an amount equal to one and one-half
(1.5) times the Executive’s Cash Compensation;

(b) to the extent permitted under the Company’s group term life insurance
policy, pay for a period of 18 months after the Date of Termination (or such
shorter period provided in the policy) the costs of converted term life
insurance continued by the Executive at the level substantially similar to those
insurance benefits, if any, that the Executive was receiving immediately prior
to the Date of Termination (including the coverage for the Executive’s
dependents);

(c) pay for 18 months after the Date of Termination any premiums for group
medical or dental coverage for the Executive and/or the Executive’s eligible
dependents, provided the Executive timely elects and maintains such coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and satisfies all other eligibility requirements under COBRA; and pay
to the Executive as severance pay in a lump sum, in cash, on the fifth day
following the Date of Termination, an amount equal to one and one-half
(1.5) times the Executive’s Cash Compensation;

(d) to the extent permitted under the Company’s group term life insurance
policy, pay for a period of 18 months after the Date of Termination (or such
shorter period provided in the policy) the costs of converted term life
insurance continued by the Executive at the level substantially similar to those
insurance benefits, if any, that the Executive was receiving immediately prior
to the Date of Termination (including the coverage for the Executive’s
dependents);

(e) pay for 18 months after the Date of Termination any premiums for group
medical or dental coverage for the Executive and/or the Executive’s eligible
dependents, provided the Executive timely elects and maintains such coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and satisfies all other eligibility requirements under COBRA; and

 

4



--------------------------------------------------------------------------------

(f) fully vest the Executive in the Executive’s benefit in the Horace Mann
Nonqualified Supplemental Money Purchase Pension Plan.

Notwithstanding anything in the Horace Mann Service Corporation Severance Pay
Plan to the contrary, amounts payable under Section 3(a) or (b) above shall be
reduced by the amount of any lump sum payment, or the aggregate of any
installment payment, payable under such Plan.

4. Indemnification for Excise Tax.

(a) Indemnification. In addition to the amounts specified in Section 3, the
Company agrees that it will pay or cause to be paid to the Executive, at the
time specified in Section 4(b), an amount in cash (the “Additional Amount”) as
determined by the following formula:

Additional Amount = Excise Taxes + Attributable Taxes

“Excise Taxes” shall mean all federal and state excise taxes, if any, payable
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), and any state counterparts, with respect to the benefits received by
the Executive pursuant to Section 3.

“Attributable Taxes” shall mean all taxes, including any federal and state
income taxes and any federal and state excise taxes under Section 4999 of the
Code and its state counterparts, that become payable by the Executive as a
result of the receipt of the Additional Amount.

(b) Preparation of Tax Return; Notice to the Company. The Company, at its
expense, agrees to supply the Executive with advice from a tax practitioner as
to whether the Executive must reflect an excise tax under Section 4999 of the
Code and any state counterparts on the filing of any income tax return of the
Executive relating to the period or periods in which the Executive received
payments or benefits under this Agreement. If such tax practitioner advises that
such excise tax must be reflected on such tax return, the Executive agrees to so
reflect and, unless such tax was previously withheld from payments to the
Executive, pay such tax and the Company will reimburse the Executive in
accordance with Section 4(a) above as soon as practicable after receipt of proof
of payment (or, in the case of tax that was previously withheld, proof that such
return was filed as required) from the Executive. If such tax practitioner
advises that such excise tax need not be reflected on such tax return, the
Executive agrees to prepare and file his or her tax return in accordance with
such advice. The Executive shall notify the Company in writing no less than
thirty (30) days prior to the time the Executive is required to file each tax
return, and shall promptly provide to the tax practitioner selected by the
Company such information as it may request in connection with establishing the
existence of an obligation to withhold tax pursuant to Section 16 or an
obligation pursuant to this Section 4. If the Executive provides such notice and
information and prepares the relevant tax return as provided in this
Section 4(b), the Company shall indemnify the Executive in accordance with
Section 4(a) for any subsequent assessment of Excise Taxes or Attributable Taxes
by the Internal Revenue Service (“IRS”) or any state taxing authority, and any
interest, penalties, and additions to tax directly relating to such Excise
Taxes. If the Executive fails to comply fully with the requirements of this
Section 4(b), then the Company’s obligations will not include indemnification or
any interest, penalties or additions to tax. In the event the Executive’s
liability for Excise Taxes is determined

 

5



--------------------------------------------------------------------------------

upon audit by the IRS or the relevant state taxing authority, the Company shall
pay to the Executive the amounts determined in accordance with Section 4(a) and
this Section 4(b) at such time as the Company determines that it no longer
desires to contest the Executive’s liability pursuant to Section 4(c); provided,
however, that in all events the Company will indemnify the Executive for
interest, penalties and additions to tax, directly relating Excise Taxes, that
accrue after such time the Company receives notice of a proposed assessment of
Excise Taxes resulting from an audit of the Executive’s tax return. In no event
will reimbursement under this Section 4(b) occur later than the end of the
Executive’s taxable year following the taxable year in which he or she remits
the related taxes.

(c) Duty to Cooperate. The Executive agrees to notify the Company promptly in
the event of any audit by the IRS or any state taxing authority in which the IRS
or the state taxing authority asserts that any Excise Tax should be assessed
against the Executive and to cooperate with the Company in contesting (at the
Company’s expense) any such proposed assessment. The Executive agrees not to
settle or compromise any such assessment without the Company’s consent. The
Executive will promptly provide to the Company all information requested by the
Company in connection with its contest of a proposed final assessment of Excise
Taxes.

5. Mitigation of Damages; Effect of Plan on Other Contractual Rights.

(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as a result of employment
by another employer or by retirement benefits received after the Date of
Termination, or otherwise.

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights that would accrue solely as a result of
the passage of time, under any benefit plan, employment agreement or other
contract, plan or arrangement.

6. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall terminate upon the third anniversary of the date hereof;
provided, however, that unless previously terminated in accordance herewith, the
Term shall be extended for additional three year periods unless the Company
gives notice to the Executive of its intention to have this Agreement expire no
less than 90 days prior to the end of the then current Term. Notwithstanding the
foregoing, if a Change in Control shall have occurred at anytime during the
Term, then the Term shall continue for two (2) years after the date of
occurrence of such Change in Control and shall terminate immediately thereafter.
A termination or amendment of this Agreement (other than an amendment pursuant
to Section 16) shall not affect any obligation of the Company under this
Agreement that has accrued and is unpaid as of the effective date of such
termination or amendment.

7. At-Will Employment. Nothing in this Agreement shall confer upon the Executive
any right to continue in the employ of the Company prior to or after a Change in
Control of the Company or shall interfere with or restrict in any way the rights
of the Company, which are

 

6



--------------------------------------------------------------------------------

hereby expressly reserved, to discharge the Executive at any time prior to or
after a Change in Control of the Company for any reason whatsoever, with or
without Cause.

8. Successors.

(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly,
absolutely and unconditionally to assume and agree in writing to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Failure of the Company to obtain such written agreement of any such successor
shall be a breach of this Agreement and shall entitle the Executive to
compensation from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if such succession had not occurred,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, “Company” shall mean the Company as defined above and
any successor or assign to its business and/or assets that executes and delivers
the agreement provided for in this Section 8 or that otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amounts are still payable to him or her hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such designee, to the Executive’s estate.

9. Governing Law; Arbitration; Attorneys’ Fees.

(a) This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Delaware, without giving
effect to its conflict or choice of laws provisions.

(b) If any controversies, disputes or claims arise out of, in connection with,
or in relation to, the interpretation, performance or breach of this Agreement,
all such controversies, disputes or claims shall be settled, at the request of
any party hereto, by arbitration conducted in Springfield, Illinois, in
accordance with the then existing rules of the American Arbitration Association.
The decision rendered by the arbitrators as to all issues of law and fact shall
be final and binding without right of appeal on all parties hereto who receive
notice of such arbitration and the opportunity to participate therein. Judgment
upon any award rendered in such arbitration maybe entered by an state or federal
court having jurisdiction over the matter.

(c) Should any party hereto institute any action or proceeding to enforce any
provision of this Agreement, the prevailing party shall be entitled to receive
from the losing party reasonable attorneys’ fees and costs incurred in such
action or proceeding, whether or not such action or proceeding is prosecuted to
judgment.

 

7



--------------------------------------------------------------------------------

10. Notice. Notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or two days after deposit in the mail by United States registered mail, return
receipt requested, postage prepaid, as follows:

if to the Company, to Horace Mann Service Corporation, 1 Horace Mann Plaza,
Springfield, Illinois 62715, attention: Chief Executive Officer (except if such
notice is sent by the Chief Executive Officer, in which case such notice shall
be sent to the attention of the Chairman of the Board of Directors), and if to
the Executive at the address specified at the end of this Agreement. Notice may
also be given at such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

11. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
anytime of any breach by the other party hereto of, or Compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.

12. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transactions contemplated hereby and
supersedes all previous oral and written and all contemporaneous oral
negotiations, commitments and understandings.

14. Withholding. The Company shall withhold benefits otherwise due or payable
hereunder in order to comply with any federal, state, local or other income or
other tax laws requiring withholding with respect to benefits provided to the
Executive pursuant to this Agreement.

15. Optional Amendment. Notwithstanding anything contained in this Agreement,
upon the written request of the Executive, the terms of this Agreement may be
modified by the Company to the extent necessary to avoid the application of
Section 409A of the Code and/or to allow the Agreement to qualify for any
regulatory or other administrative exception to the application of Section 409A
of the Code. Consistent with the parties’ intent, the Agreement shall be
interpreted at all times in a manner consistent with Code Section 409A to avoid
the imposition of excise taxes thereunder.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HORACE MANN EDUCATORS CORPORATION

By:

 

 

 

Name: Joseph J. Melone

 

Title: Chairman of the Board

HORACE MANN SERVICE CORPORATION

By:

 

 

 

Name: Louis G. Lower II

 

Title: President & Chief Executive Officer

 

EXECUTIVE:

By:

 

 

 

9